Case 1:16-cv-04756-NGG-VMS Document 364-1

JAN 14 2021

The Honorable Michael R. Pence
President of the Senate

S-212, Capitol Building
Washington, DC 20510

Re: Federal Vacancies Reform Act Submissions

Dear Mr. Vice President:

Filed 01/19/21 Page 1 of 3 PagelD #: 12933

Office of the General Counsel
Department of Homeland Security
Washington, DC 20528

Si Homeland
Z Security

On behalf of the Department, I submit forms for a discontinuation of service in an acting role
and a designation of an acting officer for a position that is covered by the Federal Vacancies
Reform Act of 1998, Pub. L. No. 105-277 as codified in 5 U.S.C. § 3345 et seq.

Should you have any questions or otherwise require agency contact in this matter, please
contact Mr. Leo Boucher at (202) 447-3623 or via email at leo.boucher@hq.dhs.gov.

Sincerely,

Neal J. Swartz
Associate General Counsel for General Law

Attachments:

Discontinuation of service in an acting role DHS — Secretary
Designation of an acting officer, DHS — Secretary
Case 1:16-cv-04756-NGG-VMS Document 364-1 Filed 01/19/21 Page 2 of 3 PagelD #: 12934

 

Submission Under the Federal Vacancies Reform Act

aS

 

Addressees
@ President of the © Speaker of the U.S. House of O Comptroller General
United States Senate Representatives of the United States

This Report Provides Notification of:
© Vacancy € Designation of acting officer O Nomination O Action on nomination

O Change in previously submitted reported information O Discontinuation of service in acting role
(date: )

Name of Department or Agency and Any Suborganization

U.S. Department of Homeland Security, Office of the Secretary

       

 

 

 

 

Vacancy Title Date Vacancy Began
Secretary 04/10/19
Name of Acting Officer Date Service Began Authority for Acting Designation if Other Than
~ - Vacancies Act
Gaynor, Peter T. 01/12/21 6USC § 113(gx2); 5 USC 334
Name of Nominee for Position Date Nomination Submitted
Action on Nomination: O Confirmed O Rejected, withdrawn, returned Date of Action

Agency Contact

 

Name and Title

Leo E. Boucher III, Asst. General Counsel, Administrative Law, General Law Division

 

Contact's Address

Department of Homeland Security

Contact's Phone Number Po

 

 

 

 

Submitted By
Name and Title Telephone Number
Neal J. Swartz, Associate General Counsel for General Law Po
Signature Date

 

For Congressional Use Only

 

Committee of Jurisdiction

 

Date Received

 

  
 

For GAO Use Only

GAO Control Number

  

 

 
 

2/8/00
Case 1:16-cv-04756-NGG-VMS Document 364-1 Filed 01/19/21 Page 3 of 3 PagelD #: 12935

 

Submission Under the Federal Vacancies Reform Act

—————

 

Addressees
@ President of the © Speaker of the U.S. House of O Comptroller General
United States Senate Representatives of the United States

This Report Provides Notification of:

 

O Vacancy O Designation of acting officer O Nomination © Action on nomination
© Change in previously submitted reported information @ Discontinuation of service in acting role
(date: 01/11/21 )

a

Name of Department or Agency and Any Suborganization

U.S. Department of Homeland Security, Office of the Secretary

 

 

Vacancy Title Date Vacancy Began
Secretary 04/10/19
Name of Acting Officer Date Service Began Authority for Acting Designation if Other Than

Vacancies Act

Wolf, Chad F. 11/13/19

 

 

Name of Nominee for Position Date Nomination Submitted

 

Action on Nomination: O Confirmed O Rejected, withdrawn, returned Date of Action

Agency Contact

Name and Title

Leo E. Boucher III, Asst. General Counsel. Administrative Law, General Law Division

 

Contact's Address

Department of Homeland Security

Contact’s Phone Number Po

Submitted By

Name and Title Telephone Number
Neal J. Swartz, Associate General Counsel for General Law tCiWdiR

Signature - Date
JAN 14 2021

 

    
 

Contact's E-Mail Address

 

 

 

For Congressional Use Only

Committee of Jurisdiction

 

Date Received

 

 
 

For GAO Use Only

GAO Control Number

 
  
 

 

2/8/00
